Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53




                                                   Archer & Greiner, P.C.
                                                   630 Third Avenue
                                                   New York, NY 10017
                                                          2235315
                                                       (212) 682-4940
                Case 1-17-45570-nhl                            Doc 182               Filed 10/03/19              Entered 10/03/19 16:38:53

MONTHLY OPERATING REPORT -                                                                                                                           ATTACHMENT NO. 1
POST CONFIRMATION




QUESTIONNAIRE
                                                                                                                              YES*         NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside                                                X
       the Plan of Reorganization during this reporting period?
2.     Are any post-confirmation sales or payroll taxes past due?                                                                                X

3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                                      X

4.     Is the Debtor current on all post-confirmation plan payments?                                                                             X



               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




INSURANCE INFORMATION
                                                                                                                              YES          NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's                                       X
       compensation, and other necessary insurance coverages in effect?
2.     Are all premium payments current?                                                                                            X

               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




CONFIRMATION OF INSURANCE
                                                                                                                              Payment Amount            Delinquency
                       TYPE of POLICY          and                CARRIER                           Period of Coverage        and Frequency             Amount
       Liability Endurance American Insurance Company                                                 4/20/2019 - 4/20/2020      $5,635.78 per month          $0




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: Application was filed September 26, 2019 [Docket No. 180].
          Case 1-17-45570-nhl             Doc 182     Filed 10/03/19        Entered 10/03/19 16:38:53

MONTHLY OPERATING REPORT -                                                                    ATTACHMENT NO. 2
POST CONFIRMATION

                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:      Voras Enterprise Inc.

Case Number: 17-45570 (NHL)

Date of Plan Co 2-May-19


              All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                     Monthly         Post Confirmation Total
1.   CASH (Beginning of Period)                          $              336,714.11 $


2.   INCOME or RECEIPTS during the Period                $                15,617.39 $


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees              $                      -    $
          (ii)  Federal Taxes
          (iii) State Taxes
          (iv) Other Taxes

     b.   All Other Operating Expenses:                  $                      -    $

     c.   Plan Payments:*
          (i)   Administrative Claims                    $                           $
          (ii)  Class One
          (iii) Class Two
          (iv) Class Three
          (v)   Class Four
                (Attach additional pages as needed)                             -
     Total Disbursements (Operating & Plan)              $                           $


1.   CASH (End of Period)                                $               352,331.50 $

* This includes any and all disbursements made under the plan of reorganization or in the ordinary course
   of the reorganized debtor's post-confirmation business, whether the disbursements are made
   through a trust, by a third party, or by the reorganized debtor.
         Case 1-17-45570-nhl          Doc 182       Filed 10/03/19      Entered 10/03/19 16:38:53

MONTHLY OPERATING REPORT -                                                              ATTACHMENT NO. 3
POST CONFIRMATION

                                  CHAPTER 11 POST-CONFIRMATION
                                  BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                               Account           Account           Account    Account
                                               #1                #2                #3         #4
Name of Bank:                                  Capital One       Capital One
Account Number:                                           5315           3723
Purpose of Account (Operating/Payroll/Tax)     Operating Acct. Utility Acct.
Type of Account (e.g. checking)                Checking          Checking


1. Balance per Bank Statement                   $   352,331.50   $     1,000.00
2. ADD: Deposits not credited                   $            -   $             -
3. SUBTRACT: Outstanding Checks                 $    31,157.65   $             -
4. Other Reconciling Items
5. Month End Balance (Must Agree with Books) $      321,173.85   $     1,000.00


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information

                                               Date of           Type of           Purchase   Current
Bank / Account Name / Number                   Purchase          Instrument        Price      Value




Note: Attach copy of each investment account statement.
            Case 1-17-45570-nhl                    Doc 182          Filed 10/03/19              Entered 10/03/19 16:38:53

MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 4
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank
Account Number
Purpose of Account (Operating/Payroll/Personal)
Type of Account (e.g., Checking)

Check      Date of
Number     Transaction       Payee                                        Purpose or Description                                  Amount




                        PLEASE SEE BANK STATEMENT AND RECONCILIATION
                                                        AND
Closing statement was recorded and reported during June 2019 and included for informational purposes only.




                                                                                                                    TOTAL         $

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                   Case 1-17-45570-nhl                     Doc 182     Filed 10/03/19      Entered 10/03/19 16:38:53




        VORAS ENTERPRISE INC.                                                      Speak to a dedicated business solutions expert
                                                                                   at 1-888-755-2172 — a one-stop number for
        DEBTOR-IN-POSSESSION CASE NO. 17-45570                                     both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                               $336,714.11          Number of Days in Cycle                                 30
2 Deposits/Credits                                       $15,617.39          Minimum Balance This Cycle                     $336,714.11
0 Checks/Debits                                               $0.00          Average Collected Balance                      $348,495.32
Service Charges                                               $0.00
Ending Balance 09/30/19                                 $352,331.50

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019              - SEPTEMBER 30, 2019


Date             Description                                            Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/05      Customer Deposit                                                   $3,283.64                                       $339,997.75
09/06      Customer Deposit                                                  $12,333.75                                       $352,331.50
Total                                                                        $15,617.39                      $0.00
.....




                                                          Thank you for banking with us.                                     PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
           Case 1-17-45570-nhl            Doc 182         Filed 10/03/19      Entered 10/03/19 16:38:53



                                       Voras Bank Acct.- Capital One                                              10/2/2019


                                        Bank Reconciliation Report
                                                   9/30/2019
                                                           5315

                                        Posted by: ebrown on 10/2/2019



Balance Per Bank Statement as of 9/30/2019                                                   352,331.50
Outstanding Checks

Check Date               Check Number      Payee                                                 Amount
8/16/2019                        209       throopllc - Throop Owner LLC                        31,157.65
Less:              Outstanding Checks                                                         31,157.65
                   Reconciled Bank Balance                                                   321,173.85



Balance per GL as of 9/30/2019                                                               321,173.85
                   Reconciled Balance Per G/L                                                321,173.85


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                         0.00




Cleared Items:


Cleared Deposits

Date               Tran #                  Notes                                    Amount          Date Cleared
9/5/2019                         52                                                      3,283.64          9/30/2019
9/6/2019                         53                                                     12,333.75          9/30/2019
Total Cleared Deposits                                                                 15,617.39
                   Case 1-17-45570-nhl                     Doc 182      Filed 10/03/19      Entered 10/03/19 16:38:53




        VORAS ENTERPRISE INC.
        UTILITY DEBTOR-IN-POSSESSION                                                Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        CASE NO. 17-45570                                                           both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                   $1,000.00         Number of Days in Cycle                                  30
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $1,000.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                         $1,000.00
Service Charges                                                 $0.00
Ending Balance 09/30/19                                     $1,000.00

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019               - SEPTEMBER 30, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/01                                                                                                                                $1,000.00


             No Account Activity this Statement Period

09/30                                                                                                                                $1,000.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                          Thank you for banking with us.                                      PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
            Case 1-17-45570-nhl             Doc 182        Filed 10/03/19   Entered 10/03/19 16:38:53



                               Voras Bank Account - Capital One
                                  Bank Reconciliation Report
                                         9/30/2019
                                    Acc#              3723

Opening Book Balance                                                    $     1,000.00




Deposits                                                                           -


Disbursements                                                                      -


Book Balance                                                            $     1,000.00



Outstanding Checks                                                -


Total Outstanding Checks                                                           -

Deposit in Transit                                                                 -




Adjusted Book Balance                                                   $     1,000.00



Bank Balance-9/30/2019                                                        1,000.00


Differnce (Reconciled Bank Balance and Book Balance)                               -
Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53
Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53
Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53
Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53
Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53
Case 1-17-45570-nhl   Doc 182   Filed 10/03/19   Entered 10/03/19 16:38:53
